

Grant No.:




IMMUNOMEDICS, INC.
        
INCENTIVE STOCK OPTION NOTICE
This Notice evidences the award of stock options (each, an "Option" or
collectively, the "Options") that have been granted to you, [NAME OF OPTIONEE],
subject to and conditioned upon your agreement to the terms of the attached
Incentive Stock Option Agreement (the "Agreement"). The Options entitle you to
purchase shares of common stock, par value $0.01 per share ("Common Stock"), of
Immunomedics, Inc., a Delaware corporation (the "Company"), under the
Immunomedics, Inc. Amended and Restated 2014 Long-Term Incentive Plan (the
"Plan"). The number of shares you may purchase and the exercise price at which
you may purchase them are specified below. This Notice constitutes part of and
is subject to the terms and provisions of the Agreement and the Plan, which are
incorporated by reference herein. You must accept and sign this Notice
electronically within 30 days of the date hereof. If you fail to do so, the
Options may be rendered null and void in the Company's discretion.
Grant Date:    
Number of Options:   
Exercise Price:    
Expiration Date: The Options expire at 5:00 P.M. Eastern Time on the 10th
anniversary of the Grant Date (the "Expiration Date"), unless fully exercised or
terminated earlier.
Exercisability Schedule:   






IMMUNOMEDICS, INC.
By: ______________________________Date:______________________________



I acknowledge that I have carefully read the attached Agreement and the
prospectus for the Plan and agree to be bound by all of the provisions set forth
in these documents.



Enclosures:Incentive Stock Option AgreementOPTIONEE
Prospectus for the 2014 A&R Long-Term
______________________________Incentive PlanExercise
FormDate:______________________________





EAST\174982746.2


--------------------------------------------------------------------------------





Grant No:
INCENTIVE STOCK OPTION AGREEMENT
UNDER THE
IMMUNOMEDICS, INC. Amended and Restated 2014 LONG-TERM INCENTIVE PLAN
1.Terminology. Capitalized terms used in this Agreement are defined in the
correlating Stock Option Notice and/or the Glossary at the end of the Agreement.


2.Exercise of Options.
(a)Exercisability. The Options will become exercisable in accordance with the
Exercisability Schedule set forth in the Stock Option Notice, so long as you are
in the Service of the Company from the Grant Date through the applicable
exercisability dates. None of the Options will become exercisable after your
Service with the Company ceases, unless the Stock Option Notice provides
otherwise with respect to exercisability that arises as a result of your
cessation of Service.
(b)Right to Exercise. You may exercise the Options, to the extent exercisable,
at any time on or before 5:00 P.M. Eastern Time on the Expiration Date or the
earlier termination of the Options, unless otherwise provided under applicable
law. Notwithstanding the foregoing, if at any time the Administrator determines
that the delivery of Shares under the Plan or this Agreement is or may be
unlawful under the laws of any applicable jurisdiction, or federal, state or
foreign securities laws, the right to exercise the Options or receive Shares
pursuant to the Options shall be suspended until the Administrator determines
that such delivery is lawful. If at any time the Administrator determines that
the delivery of Shares under the Plan or this Agreement is or may violate the
rules of the national securities exchange on which the shares are then listed
for trade, the right to exercise the Options or receive Shares pursuant to the
Options shall be suspended until the Administrator determines that such exercise
or delivery would not violate such rules. Section 3 below describes certain
limitations on exercise of the Options that apply in the event of your death,
Total and Permanent Disability, or termination of Service. The Options may be
exercised only in multiples of whole Shares and may not be exercised at any one
time as to fewer than one hundred Shares (or such lesser number of Shares as to
which the Options are then exercisable). No fractional Shares will be issued
under the Options.
(c)Exercise Procedure. In order to exercise the Options, you must provide the
following items to the Secretary of the Company or his or her delegate before
the expiration or termination of the Options:
(i)notice, in such manner and form as the Administrator may require from time to
time, specifying the number of Shares to be purchased under the Options; and
(ii)full payment of the Exercise Price for the Shares or properly executed,
irrevocable instructions, in such manner and form as the Administrator may
require from time to time, to effectuate a broker-assisted cashless exercise,
each in accordance with Section 2(d) of this Agreement.
An exercise will not be effective until the Secretary of the Company or his or
her delegate receives all of the foregoing items, and such exercise otherwise is
permitted under and complies with all applicable federal, state and foreign
securities laws. Notwithstanding the foregoing, if the Administrator permits
payment by means of delivering properly executed, irrevocable instructions, in
such manner and form as the Administrator may require from time to time, to
effectuate a broker-assisted cashless exercise and such instructions provide for
sale of Shares under a limit order rather than at the market, the exercise will
not be effective until the earlier of the date the Company receives delivery of
cash or cash equivalents in full payment of the Exercise Price or the date the
Company receives confirmation from the broker that the sale instruction has been
fulfilled, and the exercise will not be effective unless the earlier of such
dates occurs on or before termination of the Options.
(d) Method of Payment. You may pay the Exercise Price by:
(i)delivery of cash, certified or cashier's check, money order or other cash
equivalent acceptable to the Administrator in its discretion;
(ii)a broker-assisted cashless exercise in accordance with Regulation T of the
Board of Governors of the Federal Reserve System through a brokerage firm
designated or approved by the Administrator;
EAST\174982746.2

--------------------------------------------------------------------------------



(iii)subject to such limits as the Administrator may impose from time to time,
tender (via actual delivery or attestation) to the Company of other shares of
Common Stock of the Company which have a Fair Market Value on the date of tender
equal to the Exercise Price;
(iv)subject to such limits as the Administrator may impose from time to time,
net share settlement with respect to any portions of the Options that do not
qualify as incentive stock options within the meaning of Code section 422;
(v)any other method approved by the Administrator; or
(vi)any combination of the foregoing.
(e) Issuance of Shares upon Exercise. The Company shall issue to you the Shares
underlying the Options you exercise as soon as practicable after the exercise
date, subject to the Company's receipt of the aggregate exercise price and the
requisite withholding taxes, if any. Upon issuance of such Shares, the Company
may deliver, subject to the provisions of Section 7 below, such Shares on your
behalf electronically to the Company's designated stock plan administrator or
such other broker-dealer as the Company may choose at its sole discretion,
within reason, or may retain such Shares in uncertificated book-entry form. Any
share certificates delivered will, unless the Shares are registered or an
exemption from registration is available under applicable federal and state law,
bear a legend restricting transferability of such Shares.
3. Termination of Service.
(a)Termination of Unexercisable Options. If your Service with the Company ceases
for any reason, the Options that are then unexercisable, after giving effect to
any exercise acceleration provisions set forth on the Stock Option Notice, will
terminate immediately upon such cessation.
(b)Exercise Period Following Termination of Service. If your Service with the
Company ceases for any reason other than discharge for Cause, the Options that
are then exercisable, after giving effect to any exercise acceleration
provisions set forth on the Stock Option Notice, will terminate upon the
earliest of:
(i) the expiration of 90 days following such cessation, if your Service ceases
on account of (1) your termination by the Company other than a discharge for
Cause, or (2) your voluntary termination other than for Total and Permanent
Disability or death;
(ii)the expiration of 12 months following such cessation, if your Service ceases
on account of your Total and Permanent Disability or death;
(iii)the expiration of 12 months following your death, if your death occurs
during the periods described in clauses (i) or (ii) of this Section 3(b), as
applicable; or
(iv)the Expiration Date.
In the event of your death, the exercisable Options may be exercised by your
executor, personal representative, or the person(s) to whom the Options are
transferred by will or the laws of descent and distribution.
(c)Misconduct. The Options will terminate in their entirety, regardless of
whether the Options are then exercisable, immediately upon your discharge from
Service for Cause, or upon your commission of any of the following acts during
the exercise period following your termination of Service: (i) fraud on or
misappropriation of any funds or property of the Company, or (ii) your breach of
any provision of any employment, non-disclosure, non-competition,
non-solicitation, assignment of inventions, or other similar agreement executed
by you for the benefit of the Company, as determined by the Administrator, which
determination will be conclusive.
(d)Changes in Status. If you cease to be a "common law employee" of the Company
but you continue to provide bona fide services to the Company following such
cessation in a different capacity, including without limitation as a director,
consultant or independent contractor, then a termination of Service shall not be
deemed to have occurred for purposes of this Section 3 upon such change in
capacity. Notwithstanding the foregoing, the Options shall not be treated as
incentive stock options within the meaning of Code section 422 with respect to
any exercise that occurs more than three months after such cessation of the
common law employee relationship (except as otherwise permitted under Code
section 421 or 422). In the event that your Service is with a business, trade or
entity that, after the Grant Date, ceases for any reason to be part or an
Affiliate of the Company, your Service will be deemed to have terminated for
purposes of this Section 3 upon such cessation if your Service does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.
EAST\174982746.2

--------------------------------------------------------------------------------



4.Nontransferability of Options. These Options and, before exercise, the
underlying Shares are nontransferable otherwise than by will or the laws of
descent and distribution and during your lifetime, the Options may be exercised
only by you or, during the period you are under a legal disability, by your
guardian or legal representative. Except as provided above, the Options may not
be assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.
5.Qualified Nature of the Options.
(a)General Status. The Options are intended to qualify as incentive stock
options within the meaning of Code section 422 ("Incentive Stock Options"), to
the fullest extent permitted by Code section 422, and this Agreement shall be so
construed. The Company, however, does not warrant any particular tax
consequences of the Options. Code section 422 provides limitations, not set
forth in this Agreement, respecting the treatment of the Options as Incentive
Stock Options. You should consult with your personal tax advisors in this
regard.
(b)Code Section 422(d) Limitation. Pursuant to Code section 422(d), the
aggregate fair market value (determined as of the Grant Date) of shares of
Common Stock with respect to which all Incentive Stock Options first become
exercisable by you in any calendar year under the Plan or any other plan of the
Company (and its parent and subsidiary corporations, within the meaning of Code
section 424(e) and (f), as may exist from time to time) may not exceed $100,000
or such other amount as may be permitted from time to time under Code section
422. To the extent that such aggregate fair market value exceeds $100,000 or
other applicable amount in any calendar year, such stock options will be treated
as nonstatutory stock options with respect to the amount of aggregate fair
market value thereof that exceeds the Code section 422(d) limit. For this
purpose, the Incentive Stock Options will be taken into account in the order in
which they were granted. In such case, the Company may designate the shares of
Common Stock that are to be treated as stock acquired pursuant to the exercise
of Incentive Stock Options and the shares of Common Stock that are to be treated
as stock acquired pursuant to nonstatutory stock options by issuing separate
certificates for such shares and identifying the certificates as such in the
stock transfer records of the Company.
(c)Significant Stockholders. Notwithstanding anything in this Agreement or the
Stock Option Notice to the contrary, if you own, directly or indirectly through
attribution, stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or of any of its subsidiaries (within the
meaning of Code section 424(f)) on the Grant Date, then the Exercise Price is
the greater of (a) the Exercise Price stated on the Stock Option Notice or (b)
110% of the Fair Market Value of the Common Stock on the Grant Date, and the
Expiration Date is the last business day prior to the fifth anniversary of the
Grant Date.
(d)Disqualifying Dispositions. If you make a disposition (as that term is
defined in Code section 424(c)) of any Shares acquired pursuant to the Options
within two years of the Grant Date or within one year after the Shares are
transferred to you, you must notify the Company of such disposition in writing
within 30 days of the disposition. The Administrator may, in its discretion,
take reasonable steps to ensure notification of such dispositions, including but
not limited to requiring that Shares acquired under the Options be held in an
account with a Company-designated broker-dealer until they are sold.
6. Withholding of Taxes.
(a)At the time the Options are exercised, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll or any other payment of any kind due to you and otherwise agree to make
adequate provision for foreign, federal, state and local taxes required by law
to be withheld, if any, which arise in connection with the Options (including
upon a disqualifying disposition within the meaning of Code section 421(b)). The
Company may require you to make a cash payment to cover any withholding tax
obligation as a condition of exercise of the Options or issuance of share
certificates representing Shares.
(b)The Administrator may, in its sole discretion, permit you to satisfy, in
whole or in part, any withholding tax obligation which may arise in connection
with the Options either by electing to have the Company withhold from the Shares
to be issued upon exercise that number of Shares, or by electing to deliver to
the Company already-owned shares, in either case having a Fair Market Value not
in excess of the amount necessary to satisfy the statutory minimum withholding
amount due.
EAST\174982746.2

--------------------------------------------------------------------------------



7. Adjustments. The Administrator may make various adjustments to your Options,
including adjustments to the number and type of securities subject to the
Options and the Exercise Price, in accordance with the terms of the Plan. In the
event of any transaction resulting in a Change in Control (as defined in the
Plan) of the Company, the outstanding Options will terminate upon the effective
time of such Change in Control unless provision is made in connection with the
transaction for the continuation or assumption of such Options by, or for the
substitution of the equivalent awards of, the surviving or successor entity or a
parent thereof. In the event of such termination, you will be permitted,
immediately before the Change in Control, to exercise or convert all portions of
such Options that are then exercisable or which become exercisable upon or prior
to the effective time of the Change in Control.
8.Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement will alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between you and the Company, or as a
contractual right for you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without Cause or
notice and whether or not such discharge results in the failure of any of the
Options to become exercisable or any other adverse effect on your interests
under the Plan.
9.No Rights as a Stockholder. You shall not have any of the rights of a
stockholder with respect to the Shares until such Shares have been issued to you
upon the due exercise of the Options. No adjustment will be made for dividends
or distributions or other rights for which the record date is prior to the date
such Shares are issued.
10.The Company's Rights. The existence of the Options shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company's capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the Company's assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
11.Entire Agreement. This Agreement, together with the correlating Stock Option
Notice and the Plan, contain the entire agreement between you and the Company
with respect to the Options. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the Options shall be void and
ineffective for all purposes.
12.Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Options or Shares as determined in the discretion of the Administrator, except
as provided in the Plan or in a written document signed by you and the Company.
13.Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Any conflict
between the terms of this Agreement and the Plan shall be resolved in accordance
with the terms of the Plan. In the event of any ambiguity in this Agreement or
any matters as to which this Agreement is silent, the Plan shall govern. A copy
of the Plan is available upon request to the Administrator.
14.Section 409A. This Agreement and the Options granted hereunder are intended
to comply with, or otherwise be exempt from, Section 409A of the Code. This
Agreement and the Options shall be administered, interpreted and construed in a
manner consistent with this intent. Nothing in the Plan or this Agreement shall
be construed as including any feature for the deferral of compensation other
than the deferral of recognition of income until the exercise of the Options.
Should any provision of the Plan or this Agreement be found not to comply with,
or otherwise be exempt from, the provisions of Section 409A of the Code, it may
be modified and given effect, in the sole discretion of the Administrator and
without requiring your consent, in such manner as the Administrator determines
to be necessary or appropriate to comply with, or to effectuate an exemption
from, Section 409A of the Code. The foregoing, however, shall not be construed
as a guarantee or warranty by the Company of any particular tax effect to you.
Electronic Delivery of Documents. By your signing the Notice, you (i) consent to
the electronic delivery of this Agreement, all information with respect to the
Plan and the Options, and any reports of the Company provided generally to the
Company's stockholders; (ii) acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost to you by
contacting the Company by
EAST\174982746.2

--------------------------------------------------------------------------------



telephone or in writing; (iii) further acknowledge that you may revoke your
consent to the electronic delivery of documents at any time by notifying the
Company of such revoked consent by telephone, postal service or electronic mail;
and (iv) further acknowledge that you understand that you are not required to
consent to electronic delivery of documents.
15.No Future Entitlement. By execution of the Notice, you acknowledge and agree
that: (i) the grant of these Options is a one-time benefit which does not create
any contractual or other right to receive future grants of stock options, or
compensation in lieu of stock options, even if stock options have been granted
repeatedly in the past; (ii) all determinations with respect to any such future
grants, including, but not limited to, the times when stock options shall be
granted or shall become exercisable, the maximum number of shares subject to
each stock option, and the purchase price, will be at the sole discretion of the
Administrator; (iii) the value of these Options is an extraordinary item of
compensation which is outside the scope of your employment contract, if any;
(iv) the value of these Options is not part of normal or expected compensation
or salary for any purpose, including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments or
similar payments, or bonuses, long-service awards, pension or retirement
benefits; (v) the vesting of these Options ceases upon termination of employment
with the Company or transfer of employment from the Company, or other cessation
of eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; (vi) if the underlying Common Stock does not increase in value,
these Options will have no value, nor does the Company guarantee any future
value; and (vii) no claim or entitlement to compensation or damages arises if
these Options do not increase in value and you irrevocably release the Company
from any such claim that does arise.
16.Personal Data. For the purpose of implementing, administering and managing
these Options, you, by execution of the Notice, consent to the collection,
receipt, use, retention and transfer, in electronic or other form, of your
personal data by and among the Company and its third party vendors or any
potential party to any Change in Control transaction or capital raising
transaction involving the Company. You understand that personal data (including
but not limited to, name, home address, telephone number, employee number,
employment status, social security number, tax identification number, date of
birth, nationality, job and payroll location, data for tax withholding purposes
and shares awarded, cancelled, exercised, vested and unvested) may be
transferred to third parties assisting in the implementation, administration and
management of these Options and the Plan and you expressly authorize such
transfer as well as the retention, use, and the subsequent transfer of the data
by the recipient(s). You understand that these recipients may be located in your
country or elsewhere, and that the recipient's country may have different data
privacy laws and protections than your country. You understand that data will be
held only as long as is necessary to implement, administer and manage these
Options. You understand that you may, at any time, request a list with the names
and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company's Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a stock option.
17.Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in New Jersey, andyou hereby agree and submit to the
personal jurisdiction of any federal or state court in New Jersey. You further
agree that you will not deny or attempt to defeat such personal jurisdiction or
object to venue by motion or other request for leave from any such court.
18.Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction,
EAST\174982746.2

--------------------------------------------------------------------------------



no legal action may be commenced or maintained relating to this Agreement more
than twenty-four (24) months after the Administrator's decision.
19.Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
{Glossary begins on next page}


























































































EAST\174982746.2

--------------------------------------------------------------------------------



GLOSSARY
(a)"Administrator" means the Board or the committee(s) or officer(s) appointed
by the Board that have authority to administer the Plan.
(b)"Affiliate" means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, Immunomedics, Inc.
For this purpose, "control" means ownership of 50% or more of the total combined
voting power or value of all classes of stock or interests of the entity.
(c)"Cause" has the meaning ascribed to such term or words of similar import in
your written employment or service contract with the Company as in effect at the
time at issue and, in the absence of such agreement or definition, means your
(i) conviction of, or plea of nobo contendere to, a felony or crime involving
moral turpitude; (ii) fraud on or misappropriation of any funds or property of
the Company, any affiliate, customer or vendor; (iii) personal dishonesty,
incompetence, willful misconduct, willful violation of any law, rule or
regulation (other than minor traffic violations or similar offenses) or breach
of fiduciary duty which involves personal profit; (iv) willful misconduct in
connection with your duties or willful failure to perform your responsibilities
in the best interests of the Company; (v) illegal use or distribution of drugs;
(vi) violation of any Company rule, regulation, procedure or policy; or (vii)
breach of any provision of any employment, non-disclosure, non-competition,
non-solicitation or other similar agreement executed by you for the benefit of
the Company, all as determined by the Administrator, which determination will be
conclusive.
(d)"Change in Control" has the meaning set forth in the Plan.
(e)"Code" means the Internal Revenue Code of 1986, as amended.
(f)"Company" includes Immunomedics, Inc. and its Affiliates, except where the
context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only Immunomedics, Inc.
(g)"Fair Market Value" of a share of Common Stock generally means either the
closing price or the average of the high and low sale price per share of Common
Stock on the relevant date, as determined in the Administrator's discretion, as
reported by the principal market or exchange upon which the Common Stock is
listed or admitted for trade. Refer to the Plan for a detailed definition of
Fair Market Value, including how Fair Market Value is determined in the event
that no sale of Common Stock is reported on the relevant date.
(h)"Service" means your employment or other service relationship with the
Company and its Affiliates. Your Service will be considered to have ceased with
the Company and its Affiliates if, immediately after a sale, merger or other
corporate transaction, the trade, business or entity with which you are employed
or otherwise have a service relationship is not the Company or its successor or
an Affiliate of the Company or its successor.
(i)"Shares" mean the shares of Common Stock underlying the Options.
(j)"Stock Option Notice" means the written notice evidencing the award of the
Options that correlates with and makes up a part of this Agreement.
(k)"Total and Permanent Disability" has the meaning set forth in the Plan.
(l)"You"; "Your". "You" or "your" means the recipient of the award of Options as
reflected on the Stock Option Notice. Whenever the Agreement refers to "you"
under circumstances where the provision should logically be construed, as
determined by the Administrator, to apply to your estate, personal
representative, or beneficiary to whom the Options may be transferred by will or
by the laws of descent and distribution, the word "you" shall be deemed to
include such person.


EAST\174982746.2


--------------------------------------------------------------------------------



EXERCISE FORM
Administrator of Amended and Restated 2014 Long-Term Incentive Plan
c/o Office of the Corporate Secretary
Immunomedics, Inc.
300 The American Road
Morris Plains, New Jersey 07950
Gentlemen:
I hereby exercise the Options granted to me on , , by Immunomedics, Inc. (the
"Company"), subject to all the terms and provisions of the applicable grant
agreement and of the Immunomedics, Inc. Amended and Restated 2014 Long-Term
Incentive Plan, and notify you of my desire to purchase shares of Common Stock
of the Company at a price of $ per share pursuant to the exercise of said
Options.
Total Amount Enclosed: $
Date:      
(Optionee)
Received by IMMUNOMEDICS, INC. on
By:  
EAST\174982746.2